             Case 4:20-mj-71283-MRGD Document 17 Filed 09/18/20 Page 1 of 3


                                                                FILED
 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney                                         Sep 18 2020

 3 HALLIE HOFFMAN (CABN 210020)                                SUSANY. SOONG
   Chief, Criminal Division                               CLERK, U.S. DISTRICT COURT
 4
   JONATHAN U. LEE (CABN 148792)                       NORTHERN DISTRICT OF CALIFORNIA
 5 Assistant United States Attorney                                OAKLAND
 6           1301 Clay Street, Suite 340S
             Oakland, California 94612
 7           Telephone: (510) 637-3680
             FAX: (510) 637-3724
 8           Jonathan.Lee@usdoj.gov

 9 Attorneys for the United States of America

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                   ) CASE NO. CR 4:20-MJ-71283-MAG (AGT)
14                                               )
             Plaintiff,                          )
15                                               ) DETENTION ORDER
        v.                                       )
16                                               )
     JUAN CONCHAS-CARRILLO,                      )
17                                               )
             Defendant.                          )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21

22

23

24

25

26

27

28

     DETENTION ORDER
     CR 4:20-MJ-71283-MAG
             Case 4:20-mj-71283-MRGD Document 17 Filed 09/18/20 Page 2 of 3




 1          On September 8, 2020, the United States Attorney’s Office filed a criminal complaint charging

 2 Defendant with Conspiracy to Deal Firearms Without a License. Dkt. 1.

 3          This matter came before the Court on September 16, 2020, for a detention hearing. Dkt. 9.

 4 Defendant Carrillo appeared by videoconference, with his consent, and was in custody at the time of the

 5 hearing. Defendant was represented by Robert Waggener, Esq. Assistant United States Attorney

 6 Jonathan Lee appeared for the government. The government moved for detention at defendant’s initial

 7 appearance on September 11, 2020. Dkt. 4. The government filed a written motion for detention on

 8 September 14, 2020. Dkt. 9. Defendant opposed the motion at the hearing, at which time counsel for

 9 both parties submitted proffers and arguments regarding detention.

10          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

11 the record, the Court finds by clear and convincing evidence that no condition or combination of

12 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

13 defendant must be detained pending trial in this matter.

14          The present order supplements the Court’s findings and order at the detention hearing and serves

15 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

16 Section 3142(i)(1). As noted on the record, after consideration of the parties’ proffers including the

17 defendant’s lack of criminal history, the Court concluded that no condition or combination of conditions

18 will reasonably assure the safety of any other person or the community. The Court noted its concern

19 over the nature of the firearms involved in the transactions at issue in the offense conduct, which the

20 Court described as compelling. The Court described the offense conduct as very concerning because of

21 the danger posed to the community. For these and all the reasons and discussion on the record, the

22 Court granted the government’s motion for detention, finding that the government carried its burden to

23 demonstrate by clear and convincing evidence that Defendant poses a danger to the community.

24 Therefore, the Court therefore concluded that no condition or combination of conditions will reasonably

25 assure the safety of any other person or the community.

26          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

27          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

28
     DETENTION ORDER
     CR 4:20-MJ-71283-MAG                            1
             Case 4:20-mj-71283-MRGD Document 17 Filed 09/18/20 Page 3 of 3




 1 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

 2 sentences or being held in custody pending appeal;

 3          2.     The defendant be afforded reasonable opportunity for private consultation with counsel;

 4 and

 5          3.     On order of a court of the United States or on request of an attorney for the government,

 6 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 7 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 8 court proceeding.

 9          IT SO ORDERED.

10 DATED: September 17, 2020                      _____________________________________
                                                  HON. ALEX G. TSE
11                                                UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DETENTION ORDER
     CR 4:20-MJ-71283-MAG                            2
